Citation Nr: 0946203	
Decision Date: 12/04/09    Archive Date: 12/18/09

DOCKET NO.  03-17 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an increased rating for hypertensive heart 
disease, currently rated as 30 percent disabling.

2.  Entitlement to an increased rating for recurrent low back 
pain with degenerative changes, currently rated as 20 percent 
disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel




INTRODUCTION

The appellant served on active duty from September 1980 to 
July 1988.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision of the San 
Diego, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  

In a September 2005 decision, the Board denied the 
appellant's claims for a rating higher than 30 percent 
disabling for hypertensive heart disease and a rating higher 
than 20 percent disabling for recurrent low back pain with 
degenerative changes.  Thereafter, the appellant filed an 
appeal to the United States Court of Appeals for Veterans 
Claims (Court).  The appellant's representative at that time 
and VA General Counsel filed a joint motion for a partial 
remand.  By an order in April 2008, the Court granted the 
joint motion and remanded the issues of entitlement to an 
increased rating for hypertensive heart disease and recurrent 
low back pain with degenerative changes to the Board for 
further action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant has appealed the denial of a rating higher than 
30 percent disabling for hypertensive heart disease and a 
rating higher than 20 percent disabling for recurrent low 
back pain with degenerative changes.  By an order in April 
2008, the Court remanded the issues of entitlement to an 
increased rating for hypertensive heart disease and recurrent 
low back pain with degenerative changes to the Board for 
further action.  Since that time, additional medical records 
have been associated with the claims file.  Specifically, in 
March 2009 the appellant was afforded compensation and 
pension examinations for the heart and spine, and a 
compensation and pension examination for the heart was 
conducted in June 2009.   

Applicable VA regulations require that pertinent evidence 
submitted by the appellant must be referred to the agency of 
original jurisdiction for review and preparation of a 
Supplemental Statement of the Case (SSOC) unless this 
procedural right is waived in writing by the appellant.  38 
C.F.R. §§ 19.37, 20.1304(c) (2009).  The record does not 
reflect that the appellant has waived RO consideration of the 
additional evidence received since the last SSOC.  Thus, 
remand is required for RO consideration of this evidence in 
the first instance.

Accordingly, the case is REMANDED for the following action:

The AOJ should review the additional 
evidence and issue a SSOC.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  


_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


